Citation Nr: 0425907	
Decision Date: 09/20/04    Archive Date: 09/29/04

DOCKET NO.  99-05 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for disability 
manifested by lower abdominal pain.

2.  Entitlement to service connection disability manifested 
by chest pain and indigestion.

2.  Entitlement to service connection for disability 
manifested by low back pain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from May 1994 to April 
1998.

These matters initially came to the Board of Veterans' 
Appeals (Board) on appeal from an October 1998 decision of 
the RO that, inter alia, denied service connection for lower 
abdominal pain, for chest pain and indigestion, and for low 
back pain.  The veteran filed a notice of disagreement (NOD) 
in October 1998, and the RO issued a statement of the case 
(SOC) in February 1999.  The veteran filed a substantive 
appeal in May 1999.

In June 1999, the veteran testified before an RO Hearing 
Officer; a transcript of that hearing is of record.  

In November 2000, and again in June 2003, the Board remanded 
the matters to the RO for additional development.  In March 
2003, and again in October 2003, the RO issued a Supplemental 
SOC (SSOC), reflecting the continued denial of each claim, 
and returned the matters to the Board.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  Competent medical opinion has attributed symptoms of 
lower abdominal pain, chest pain and indigestion to 
intermittent gastritis and possible gastroesophageal reflux 
disease (first diagnosed post service), and there is no 
competent evidence of a nexus between any disability 
manifested by lower abdominal pain, chest pain and/or 
indigestion and service. 

3.  The competent evidence establishes no nexus between 
currently diagnosed musculoskeletal low back pain and any 
incident of service, to include injury to the veteran's lower 
back.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for disability 
manifested by lower abdominal are not met.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2003).

2.  The criteria for service connection for disability 
manifested by chest pain and indigestion are not met.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2003).

3.  The criteria for service connection for disability 
manifested by low back pain are not met.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

Through the February 1999 SOC, and the July 1999, and March 
and October 2003 SSOCs, as well as the February and October 
2001, and August 2003 letters, the RO notified the veteran 
and his representative of the legal criteria governing the 
claims, the evidence that has been considered in connection 
with the appeal, and the bases for the denial of each claim.  
After each instance, the veteran was given an opportunity to 
respond.  Thus, the Board finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support the claims, and has been afforded ample opportunity 
to submit such information and evidence.  

The Board also finds that the RO's October 2001 letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant of what evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  In that letter, the RO requested 
that the veteran provide information to enable the RO to 
attempt to obtain any outstanding medical evidence pertinent 
to the claims on appeal.  Further, that letter, as well as 
the RO's August 2003 letter, also invited the veteran to send 
in any pertinent evidence in his possession.

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by the claimant; and (4) a request by 
the VA that the claimant provide any evidence in the 
claimant's possession that pertains to this claim (or 
claims).  As explained above, all of these requirements have 
been met in the instant case.  

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  As regards the matters now before the 
Board, the documents meeting the VCAA's notice requirements 
were provided to the veteran after the rating action on 
appeal, and well after a substantially complete application 
was received.  However, the Board finds that the lack of pre-
adjudication notice has not, in any way, prejudiced the 
veteran.  

As indicated above, the RO issued the February 1999 SOC, 
explaining what was needed to substantiate the claims, within 
a few short months after the October 1998 rating decision on 
appeal; the veteran was thereafter afforded the opportunity 
to respond and did, in fact, testify before an RO Hearing 
Officer in June 1999.  Moreover, after the RO specifically 
notified the veteran of the VCAA duties to notify and assist 
in the October 2001 letter, the RO did not again adjudicate 
the claims until March 2003, well after the one-year period 
for response to such a notice letter.  See 38 U.S.C.A. 
§ 5103(b)(1).  

Significantly, there is no indication whatsoever that any 
additional action is needed to comply with the duty to assist 
the veteran.  As indicated below, the RO has obtained copies 
of the veteran's service medical records and VA medical 
treatment records, and has arranged for the veteran to 
undergo VA examinations in connection with the issues on 
appeal.  Likewise, the veteran has been given opportunities 
to submit evidence to support his claims. Significantly, 
neither the veteran nor his representative has identified, 
and the record does not otherwise indicate, any existing, 
pertinent evidence that has not been obtained.  On the 
contrary, in a December 2003 addendum to VA Form 1-646, the 
veteran's representative then requested certification of the 
veteran's case to the Board for independent review and 
decision.

Hence, the Board finds that any failure on VA's part in not 
fulfilling the VCAA notice requirements prior to the RO's 
initial adjudication of the claims is harmless.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
Cf. 38 C.F.R. § 20.1102.  

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in the Board proceeding, at this 
juncture, with a decision on each claim on appeal.   at this 
juncture.

II.  Analysis

In general, service connection may be established for 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a pre-
existing injury or disease in the line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.102.  Service connection may be 
granted for a disability diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability is due to disease or injury 
that was incurred in or aggravated by service.  38 C.F.R. 
§§ 3.102, 3.303(d).  Thus, service connection will be 
established when a claimant has a current disability that is 
related to an injury or disease incurred (or aggravated) in 
service.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992). 

In adjudicating a claim for benefits, the Board must 
determine whether a preponderance of the evidence supports 
the claim or whether all of the evidence is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  



A.  Lower Abdominal Pain, Chest Pain, and Indigestion

Service medical records shows that the veteran complained of 
lower abdominal pain, described, in August 1995, as throbbing 
and of short duration.   The physician diagnosed left 
epididymitis, prescribed medication, and instructed the 
veteran to neither lift weights nor run until the pain was 
gone.  Examination of the veteran in May 1996 revealed normal 
lungs, chest, and abdomen.  

On a "Report of Medical History" completed by the veteran at 
the time of his separation examination in December 1997, the 
veteran reported pain or pressure in his chest and frequent 
indigestion.  The examiner noted frequent indigestion, and 
that the pain in the chest was associated with frequent 
indigestion and was not considered disabling.  Clinical 
evaluation at separation revealed normal lungs, chest, 
abdomen, genitourinary, and viscera systems.

During a VA examination in September 1998, the veteran 
reported prior treatment for epididymitis with oral 
antibiotics.  The physician recommended a renal ultrasound, 
due to the veteran's inguinal pain, to rule out atypical 
presentation of renal colic versus renal anomaly that would 
predispose recurrent epididymitis. 

During the June 1999 hearing, the veteran testified that he 
continued to experience a sharp abdominal pain, perhaps a 
couple of times a week, and that he had been treated for such 
pain in service.  He also testified to having continued sharp 
chest pain approximately once a week, lasting a couple of 
minutes.

Reports of VA examination in January 2003 show clinical 
diagnoses of gastroesophageal reflux disease and intermittent 
gastritis.  Records show that the veteran complained of vague 
abdominal pain in 1998, with basically negative findings at 
that time.  Since then, he reportedly had been using an 
antacid about twice per week, which helped.    

In the report of a January 2003 VA heart examination, the 
examiner noted the veteran's history of vague chest pain 
intermittently and use of an antacid.  The diagnosis was 
normal sinus rhythm with asymptomatic sinus arrhythmia, not 
requiring any treatment.  

In a September 2003 addendum, the prior examiner noted that 
the veteran had complained of indigestion at the time of his 
separation from service, without any history or past findings 
of any gastrointestinal pathology, or any treatment in 
service for chest pains or gastrointestinal chronic problems.  
The physician attributed the veteran's symptoms of abdominal 
pain, chest pain, and indigestion as indicative of 
intermittent gastritis and probable gastroesophageal reflux 
disease.  After reviewing the veteran's claims file, the VA 
physician found mainly complaints of indigestion since the 
veteran's December 1997 separation examination, with no real 
pathology found, and could not attribute the veteran's 
complaints of indigestion to military service.  The VA 
physician also opined that it was not as least likely as not 
that the veteran's stomach complaints were related to any 
service injury or service time.

The veteran contends that he suffers from lower abdominal 
pain, chest pain and indigestion as a result of service.  
However, the preponderance of the evidence establishes that 
there is no nexus between current disability manifested by 
such symptoms and the veteran's active military service. 

The veteran's service medical records at the time of his 
separation from service reveal complaints of frequent 
indigestion, as well as chest pain associated with frequent 
indigestion, not considered disabling.  However, no 
disability was noted at the time.  Likewise, the veteran's 
service medical records are negative for any diagnosis of a 
disability manifested by lower abdominal pain during service.  
The Board notes that no real gastrointestinal pathology was 
found at the time of the veteran's separation examination, 
and there were neither complaints nor treatment for 
indigestion or chest pain during service.

Post-service medical records reflect a diagnosis of 
gastroesophageal reflux disease in 2003, several years after 
service.  Significantly, a recent VA examiner has attributed 
the veteran's symptoms of abdominal pain, chest pain, and 
indigestion as indicative of intermittent gastritis and 
probable gastroesophageal reflux disease.  However, there is 
no evidence of any nexus between such disability and the 
veteran's military service.  On the contrary, the VA 
examiner's opinion tends to rule out a nexus between any such 
current disability and service, and the veteran has neither 
presented nor alluded to the existence of any contrary 
medical opinion (i.e., one otherwise establishing a nexus 
between service and any current disability manifested by 
abdominal pain, chest pain, and/or indigestion and service). 

The Board has considered the veteran's assertions in 
connection with this claim.  While the veteran, as a 
layperson without the appropriate medical training and 
expertise, is not competent to provide a medical opinion as 
to the etiology of his disability (see Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992), and Routen v. Brown, 10 Vet. App. 183, 
186 (1997)), the veteran is competent to testify as to his 
symptoms.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).   
However, even if the Board were to accept the veteran's 
assertions as to experiencing continuing symptoms of 
indigestion and lower abdominal pain in-service and post-
service as credible, such assertions must still be supported 
by competent medical evidence establishing a nexus between 
the claimed symptoms and current disability.  See Savage v. 
Gober, 10 Vet. App. 488, 497-498 (1997).  The fact remains 
that there is no medical evidence associating the veteran's 
current diagnoses of gastroesophageal reflux disease and 
intermittent gastritis with military service, and the only 
medical evidence as to etiology tends to militate against the 
veteran's claim.

Under these circumstances, the claims for disability 
manifested by lower abdominal pain, and for disability 
manifested by chest pain and indigestion, must be denied.  As 
the competent evidence simply does not support either claim, 
the benefit-of-the-doubt doctrine is not for application.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. 
App. at 53-56.  

B.  Low Back Pain

On a "Report of Medical History" completed by the veteran at 
the time of his separation examination in December 1997, the 
veteran reported recurrent back pain and that he hurt his 
lower back swimming in the ocean.  The examiner noted 
multiple minor sports injuries, not considered disabling.  
Clinical evaluation at that time revealed a normal spine.

During a VA examination in September 1998, the veteran 
reported pain in his lower back at times, especially when 
bending forward.  He reported that he had run and dived into 
the ocean in October 1997, and hit his lower back on the 
ocean floor.  Examination revealed the following:  forward 
flexion to 95 degrees, and extension to 30 degrees; lateral 
flexion to 40 degrees, bilaterally; and rotation to 35 
degrees, bilaterally.  X-rays revealed evidence of neither 
fracture nor spondylolisthesis.  The physician diagnosed the 
veteran with a normal lumbar spine.

During the hearing in June 1999, the veteran testified that 
he hurt his back in a swimming exercise in the ocean.  He 
testified that he was pulled out of the water, and that he 
lay on the beach for a while.  He later sought treatment 
aboard ship, but was told that they were not handling any 
back problems at the time.  The veteran testified that he 
learned to live with the back pain, and that he wore a weight 
belt when bending a lot.

The veteran underwent a VA examination in January 2003.  At 
that time, he reported injuring his back while running into 
the surf in 1997.  The examiner also noted the veteran's 
reported history that he had had recently fell while bowling 
and received treatment by a chiropractor, with good relief.  
The veteran described the current back pain as a nagging 
ache, with flare ups, and that he experienced more pain when 
bending over and getting up.  Range of motion testing 
revealed no pain, and neurological examination was basically 
normal.  The physician diagnosed musculoskeletal low back 
pain.

In a September 2003 addendum, the prior examiner noted that 
no abnormalities were found at the time of the veteran's 
separation examination from service, following complaints of 
low back pain.  Spinal examinations have shown normal active 
range of motion and no activity restrictions.  The VA 
physician noted that the veteran's first complaint of low 
back pain in service was for an acute myofascial sprain-type 
injury, which was self-limited.  The veteran had not received 
any treatment in service.  The VA physician found no evidence 
of any claimed low back injury in service as having any 
chronicity, and was unable to relay any current symptoms to 
service.

The veteran contends that he suffers from low back pain as a 
result of service.  The veteran has stated that he ran and 
dived into the ocean during a swimming exercise in service, 
and that he injured his lower back.  He claims to experience 
a nagging ache, with flare-ups, particularly when bending 
over and getting back up.  The veteran's report separation 
examination documents injury to the veteran's back, though a 
normal spine was noted.  This evidence tends to establish an 
in-service back injury, as alleged.

What is missing, however, is medical evidence linking any 
current low back disability to the incident in service 
several years ago.  

The Board notes, initially, that it is unclear whether the 
veteran actually currently suffers from a low back 
disability.  While musculoskeletal back pain has been 
diagnosed, the medical evidence does not clearly establish 
pathology underlying the veteran's complaints of pain.  The 
Board points out that pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in 
itself constitute a disability for which service connection 
may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 
282, 285 (1999), aff'd sub nom. Sanchez-Benitez v. Principi, 
239 F. 3d 1356 (Fed. Cir. 2001).

However, even assuming, arguendo, that the veteran does 
suffer from current disability, the claim must still fail as 
the weight of the evidence establishes no nexus between any 
current back complaints and service.  Specifically, the VA 
physician found no evidence of chronicity to relay the 
veteran's current disability manifested by low back pain to 
the injury of the veteran's lower back in service.  This 
opinion is dispositive of the veteran's claim, as the veteran 
has neither presented nor alluded to the existence of any 
medical opinion that, in fact, establishes a relationship 
between a current low back disability and service.  Again, 
the Board has considered the veteran's assertions; however, 
as explained above, he is not competent to render a 
persuasive opinion on a medical matter.  See Bostain v. West, 
11 Vet. App. at 127; Routen, 10 Vet. App. at 186.  
Under these circumstances, the claim for disability 
manifested by lower back pain must be denied.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. 
App. at 53-56.  


ORDER

Service connection for disability manifested by lower 
abdominal pain is denied

Service connection for disability manifested by chest pain 
and indigestion is denied.

Service connection for disability manifested by low back pain 
is denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



